Citation Nr: 0826322	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to March 6, 2006.

 2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period beginning March 6, 2006.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from February 
1964 to February 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a noncompensable rating, effective February 
3, 2003.  Thereafter, the veteran perfected an appeal as to 
the initial evaluation assigned for his service-connected 
PTSD.  

In a June 2005 rating decision, the RO granted an increased 
evaluation of 10 percent for the veteran's service-connected 
PTSD disability, effective February 3, 2003.  In a June 2007 
rating decision, the RO increased the veteran's evaluation 
for PTSD to 30 percent, effective March 6, 2006, the date 
that an increase in severity of symptoms is documented in VA 
treatment notes.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2007 and December 2007, the Board remanded the 
veteran's claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
below, the case must be returned to the AMC/RO to secure an 
adequate medical opinion that complies with the Board's 
February 2007 and December 2007 remand instructions.

Both the February 2007 and December 2007 remand instructions 
directed that the veteran be provided an examination by a VA 
psychiatrist or psychologist and requested that specific 
questions be addressed by that examiner.  The December 2007 
remand instructions requested a notation as to the examiner's 
expertise in the field of psychiatry or psychology be made in 
the VA examination report.  A review of the record reveals 
that the veteran was provided a third VA PTSD examination in 
February 2008 by the same VA examiner, J. T., M. D., a 
general practitioner, who conducted two previous VA PTSD 
examinations.  Unfortunately, there is no indication that the 
physician has acquired expertise in psychiatry or psychology.  
The veteran should be afforded a fourth VA PTSD examination; 
however, it must be conducted by a psychiatrist or 
psychologist with a notation to that effect noted in the 
examination report.

In addition, the December 2007 remand instructions requested 
that the psychiatrist or psychologist provide an explanation 
reconciling the GAF score of 67 (assigned during the June 
2007 VA examination) with GAF scores of 45 (reported in VA 
treatment records dated in May, June, July, and September 
2006).  The psychiatrist or psychologist is requested to 
provide such an explanation, to include the GAF score of 53 
assigned during a February 2008 VA PTSD examination, in the 
VA examination report following a review of the file and 
examination of the veteran.

Finally, the remand instructions also requested that the 
provisions of 38 C.F.R. § 3.321 be considered by the RO upon 
re-adjudication, but there is no indication these provisions 
have been considered.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to be performed by 
a psychiatrist or psychologist.  A 
notation as to the examiner's expertise in 
this field should be included in the 
report.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.

The psychiatrist or psychologist is 
requested to indicate which of the 
following lettered paragraphs, (a), (b), 
(c), (d), or (e), best describes the 
veteran's current degree of impairment 
caused by his service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events); or

(e) Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

The psychiatrist or psychologist is also 
requested to provide an explanation of the 
current GAF score as well as previous GAF 
scores to the extent possible.  
Specifically, the examiner is requested to 
explain the GAF score of 53 from the 
February 2008 VA examination, the GAF 
score of 67 from the June 2007 VA 
examination, and the GAF score of 45 
reported on VA treatment records dated in 
May, June, July, and September 2006.  The 
opinions should be provided based on 
review of the medical evidence of record 
and sound medical principles.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion by the RO 
as to the provisions of 38 C.F.R. § 3.321 
(setting forth the criteria for referral 
for assignment of a higher rating on an 
extra-schedular basis) must be provided.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




